ORDER
Pursuant to the provisions of Article V, Section 4 of the South Carolina Constitution,
*460IT IS ORDERED that the Pilot Program for the Electronic Filing (E-Filing) of documents in the Court of Common Pleas, which was established by Order dated December 1, 2015, is expanded to include Greenville County. Effective March 22, 2016, all filings in all common pleas cases commenced or pending in Greenville County must be E-Filed if the party is represented by an attorney, unless the type of case or the type of filing is excluded from the Pilot Program. The counties currently designated for mandatory E-Filing are as follows:
Clarendon
Lee
Greenville — Effective
Sumter
Williamsburg
March 22,2016
Attorneys should refer to the South Carolina Electronic Filing Policies and Guidelines, which were adopted by the Supreme Court on October 28, 2015, and the training materials available at http://www.sccowrts.org/efiling/ to determine whether any specific filings are exempted from the requirement that they be E-Filed. Attorneys who have cases pending in Pilot Counties are strongly encouraged to review, and to instruct their staff to review, the training materials available on the E-Filing Portal.
s/Costa M. Pleicones
Costa M. Pleicones
Chief Justice of South Carolina